DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, and 12-18 s/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuromi et al. (US 2012/0194968).
Regarding claim 1, Kuromi et al. disclose in fig. 2, a solid electrolytic capacitor comprising: at least one capacitor element (1, 4,11) including an anode body (1a) that includes a dielectric layer (3), and a solid electrolyte layer (7) that at least partially covers the dielectric layer (3); 

Regarding claim 3, Kuromi et al. disclose the at least one capacitor element (1) further includes a cathode layer (11) at least partially covering the solid electrolyte layer (7), the solid electrolyte layer (7) has an exposed area (contacting 13) that is not covered with the cathode layer (11), and the coating layer (13) covers at least the exposed area (containing 13).
Regarding claim 4, Kuromi et al. disclose the at least one capacitor element (1, 4, 11) includes a plurality of capacitor elements (see fig. 1a), and a structure in which the plurality of capacitor elements (see fig. 1a) are stacked to each other is covered with the outer packaging resin (19).
Regarding claim 5, Kuromi et al. disclose a pair of capacitor elements (fig. 1a) adjacent to each other among the plurality of capacitor elements (fig. 1a) are joined at a junction portion (9), and the coating layer (13) is formed at least partially on an area other than the junction portion (see fig. 1a), 
the area being a part of a surface of each of the plurality of  capacitor elements (fig. 1a).
Regarding claim 6, Kuromi et al. disclose the coating layer (14) is disposed at least partially between a pair of capacitor elements (see fig. 1a – below 1) adjacent to each other among the plurality of capacitor elements (see fig. 1a).
Regarding claim 7, Kuromi et al. disclose the coating layer has oil repellency with a contact angle greater than or equal to 50 degrees.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Regarding claim 8, Kuromi et al. disclose the anode body includes an anode-side conductive part (1) having a flat plate shape (fig. 1a) and the dielectric layer (3) disposed on at least one surface in a thickness direction of the anode-side conductive part.
Regarding claim 9, Kuromi et al. disclose the solid electrolyte layer includes a conductive polymer [0129].
Regarding claim 10, Kuromi et al. disclose a solid electrolytic capacitor comprising:
at least one capacitor element (1, 4,11) including an anode body that includes a dielectric layer (3), and a solid electrolyte layer (7) that at least partially covers the dielectric layer (3);
an outer packaging resin (19) that covers the at least one capacitor element;

While Kuromi et al. do not specifically teach that the coating layer has an oil repellency, it’s understood to be an inherent feature.  
Claim 10 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 10 above, the Kuromi et al. reference teaches the disclosed coating layer.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Regarding claim 12, Kuromi et al. disclose the at least one capacitor element further includes a cathode layer (11) at  least partially covering the solid electrolyte layer (7) , the solid electrolyte layer (7) has an exposed area that is not covered with the cathode layer (11), and the coating layer (13) covers at least the exposed area. 
Regarding claim 13, Kuromi et al. disclose the at least one capacitor element includes a plurality of capacitor elements (see fig. 1a), and a structure in which the plurality of capacitor elements are stacked to each other is covered with the outer packaging resin (19).
Regarding claim 14, Kuromi et al. disclose a pair of capacitor elements (fig. 1a) adjacent to each other among the plurality of capacitor elements are joined at a junction portion (9), and the coating layer (13) is formed at least partially on an area other than the junction portion, the area being a part of a surface of each of the plurality of capacitor elements (see fig. 1a).
Regarding claim 15, Kuromi et al. disclose the coating layer (14) is disposed at least partially between a pair of capacitor elements (see fig. 1a – below 1) adjacent to each other among the plurality of capacitor elements (see fig. 1a).
Regarding claim 16, Kuromi et al. disclose the coating layer has oil repellency with a contact angle greater than or equal to 50 degrees.
Claim 16 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 16 above, the Kuromi et al. reference teaches the claimed coating layer.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Regarding claim 17, Kuromi et al. disclose the anode body includes an anode-side conductive part (1) having a flat plate shape (fig. 1a) and the dielectric layer (3) 
Regarding claim 18, Kuromi et al. disclose the solid electrolyte layer includes a conductive polymer [0129].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuromi et al. (US 2012/0194968).
Regarding claims 2 and 11, Kuromi et al. disclose the claimed invention except for the outer packaging resin (19) includes a wax component.
Outer packaging comprising a wax component it is known in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Kuromi et al. so that the outer packaging resin (19) includes a wax component, since insulator materials are selected based on design considerations and trade offs between cost, mechanical properties, and dielectric properties.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a material having an appropriate dielectric constant and dielectric strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0221637 
	US 2016/0189872
	US 2015/0092319






	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848